Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yan Jiang on January 7, 2021:
In claim 1, please remove mention of “(H3Si)2N(SiH2Cl)” and “(H3Si)2N(SiH2I)” from the list of suitable embodiments of the halosilazane precursor in line 4 of the claim.
In claim 4, please remove mention of “(H3Si)2N(SiH2Cl)” and “(H3Si)2N(SiH2I)” from the list of suitable embodiments of the halosilazane precursor in lines 5 and 6 respectively of the claim.

Applicant was advised that, to the extent that Mallick had disclosed the brominated congener of these compounds as an exemplification of the precursors including a halogen, the Examiner was of the position that the aforementioned compounds would be regarded by one having ordinary skill as obvious alternatives and, therefore, it would be necessary that they be removed from the text defining the inventions of claims 1, and 4.
Allowable Subject Matter
While Mallick was also directed to silazane compounds that are suitable candidates for the creation of films via vapor deposition techniques, the overlap in suggested embodiments of a silazane was really significantly limited.  By replacing a structural description of the claimed halosilazane precursor with a list of precisely defined permutations, Applicant manages to avoid further rejection over this disclosure.  An updated/modified survey of the art did not any additional references more germane than those already of record.  (U.S. Patent Application Publication Nos. 2019/0085452, 20190088474, and 2017/0051405 are cited for their description atomic layer deposition processes involving genera of silazane compounds that overlap the list of claimed silazanes but none of these constitute prior art.)  Accordingly, claims 1, 4, 6-10, and 12-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 7, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765